Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 1 of 27 - Page ID#:
                                    188



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                               AT COVINGTON

NICHOLAS SANDMANN, by and through        : Case No. 2:20-CV-00025-WOB-CJS
his parents and natural guardians, TED   :
SANDMANN and JULIE SANDMANN,             : Judge William O. Bertelsman
                                         :
                      Plaintiff,         : Magistrate Judge Candace J. Smith
                                         :
      vs.                                :
                                         :
                                         :
ABC NEWS, INC.,                          :
                                         :
and                                      :
                                         :
ABC NEWS INTERACTIVE, INC.,              :
                                         :
and                                      :
                                         :
                                         :
THE WALT DISNEY COMPANY,                 :

                      Defendants.



                    DEFENDANTS’ MEMORANDUM OF LAW
                     IN SUPPORT OF MOTION TO DISMISS




                                         i
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 2 of 27 - Page ID#:
                                    189



                                        INTRODUCTION

       ABC recognizes that neither this lawsuit nor this motion arises in a vacuum. However,

Plaintiff appears to have construed this Court’s prior decisions in his defamation cases as a

license to sue any news organization that published any news report which included Nathan

Phillips’ statement that Plaintiff “blocked” him, regardless of the context in which it reported

those words. That view is mistaken because, as this Court noted in the course of its rulings, it is

a basic principal of defamation law that whether Phillips’ words are defamatory must not be

considered in isolation, but rather must be assessed within the particular context of each news

report in which they appeared, reading each story as a whole.

       None of the ABC news articles and companion television reports at issue here, viewed as

a whole, assert that Plaintiff blocked Nathan Phillips. Rather, each quoted other news

organizations’ reports of Phillips’ blocking allegation in the context of reporting statements by

Plaintiff and a fellow student that Plaintiff did not block Phillips. More broadly, the gist of the

ABC reports was that more information was emerging about what had happened on the Mall,

including other videos of the incident, that raised questions about whether initial accounts of

those events were accurate, including (but not limited to) Phillips’ blocking statement.

Therefore, as a matter of law, the Complaint must be dismissed because it fails to plead a

statement that is capable of a defamatory meaning, which is the first element of any defamation

claim. In fact, many of the video excerpts and items of information the Complaint alleges that

journalists should have reported actually were included in the ABC reports.

       Importantly, this motion does not ask the Court to reconsider its prior rulings. To the

contrary, this motion asks the Court to apply to the specific ABC news reports at issue here the

same well-established principles of defamation law that it applied in those rulings. Because none



                                                  1
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 3 of 27 - Page ID#:
                                    190



of the ABC articles and embedded television reports, viewed as a whole, accuse Plaintiff of

blocking Phillips, they are not defamatory. Alternatively, the Complaint should be dismissed as

time-barred, and because readers would construe Phillips’ statement as presented by the ABC

Articles as just one of multiple, conflicting opinions about the incident.

                                  FACTUAL BACKGROUND

       The facts of the incident underlying this case are well known to the Court and need no

repetition here. This action against ABC arises out of four online articles ABC published on

January 20 and 21, 2019, and three television news reports that are embedded within three of

those articles. D.E. 1 (“Compl.”) ¶ 2, Exs. G-J (the “Articles”). To be clear about what the term

“embedded” means, on the abcnews.com website upon which the articles were published, a

television video report is often placed within the body of an article, between the article’s

headlines and its text, and readers can access the video story by clicking on the white arrow that

is prominently displayed in the center of the screen. Each of the ABC television reports is part

of ABC’s reporting in the Articles. For example, this is a copy of the first page of what the

Complaint calls “ABC’s Second Online Article,” which, as it also alleges, includes an embedded

Good Morning America television report.1 See Compl. ¶¶ 215-216 & Ex. 1 at 1 to this motion:



1
  In addition to the three ABC News television reports that are embedded at the top of three of
the ABC Articles, some of the Articles also contain video clips from or hyperlinks to video
posted on other websites, such as YouTube, Twitter, and Instagram, that relate to something
stated in the Articles and enable the reader to access more information about the subject. For
example, in the fourth paragraph of the First Article, the words “video shot inches from the other
side of Philips’ face” are underlined, and if the reader clicks on any of those words it takes them
to a video posted on YouTube. Ex. 1 at 1. ABC is submitting a DVD in support of this motion
which contains the three ABC television reports that are embedded within three of the Articles.
Because the Complaint specifically alleges that the ABC articles embedded those news reports
and they are part of ABC’s reporting, see, e.g., Compl. ¶ 199, they are properly before the Court
for purposes of a motion to dismiss. See, e.g., Sandmann v. WP Co., 401 F. Supp. 3d 781, 787
(E.D. Ky. 2019). For the Court’s convenience, the DVD also contains each of the four ABC
Articles that are attached as Exhibits G-J to the Complaint, as well all the videos from sites like

                                                  2
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 4 of 27 - Page ID#:
                                    191




I.     THE ABC NEWS REPORTS AT ISSUE

       A.      The First Online Article and Included Good Morning America Report

               1.      The Text of the First Article

       The First Article was published on the ABC News website on January 20, 2019. Compl.

¶ 203 & Ex. G; Ex. 1 to this motion. With regard to whether Plaintiff “blocked” Phillips, the

Article first set out verbatim Phillips’ statement to The Washington Post, attributing it to the

Post. Ex. 1 at 2-3. To make clear that Phillips’ allegation to the Post was hotly disputed, the

next three paragraphs in the article quoted a statement provided to ABC News by another

Covington Catholic High School student who had been at the rally, who said (among other

things) that “he and his classmates were initially targeted by a middle-aged African-American


YouTube that may be accessed by clicking on links within the Articles. When the DVD is
opened, the Articles are listed in the DVD’s directory as Exhibits 1-4, while the videos related to
each Article are listed in the directory below the corresponding Article as Exhibits 1-A, 1-B, etc.
All of the Articles, television reports, and videos on the DVD are also identified in the
Declaration of Nathan Siegel, which is attached as Exhibit A to this memorandum. For the
Court’s further convenience, ABC is also attaching transcripts of the three television reports. See
Exs. 5-7.


                                                  3
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 5 of 27 - Page ID#:
                                    192



man with a megaphone who yelled racial slurs at them.” Id. at 3. The student said that it was

Phillips who had approached Plaintiff, and that Plaintiff “didn’t say anything or move – he just

stood there,” before Phillips eventually walked away. Id.

       The Article then briefly quoted Kaya Taitano, identified as a college student who posted

one of the original “viral videos” of the confrontation, who said the Native American group did

not call anyone names. That was followed by excerpts of the statement issued by Plaintiff:

       Sandmann, a junior at Covington Catholic High School in Park Hills, defended his
       actions in a statement on Sunday and said he never heard “any students chant ‘build
       that wall’ or anything hateful or racist at any time.”
       “I realized everyone had cameras and that perhaps a group of adults was trying to
       provoke a group of teenagers into a larger conflict,” Sandmann said. “I was not
       intentionally making faces at the protestor. I did smile at one point because I
       wanted him to know that I was not going to become angry, intimidated or be
       provoked into a larger confrontation,” he added.

Id. In addition to reporting that both Plaintiff and a fellow student said that Phillips approached

Plaintiff to instigate a confrontation, not the other way around, the Article also noted and linked

to a video that could arguably support the students’ account. Specifically, after the First Article

linked to the main “viral video,” id. at 1-2 & Ex. 1-B, it reported that “[a]nother video showed

Phillips appear to approach the group of students before the stare down.” Ex. 1 at 2; Ex. 1-C.

That sentence about “another video” linked to the same video that paragraph 84 of the Complaint

alleges should have been reported by journalists:




                                                 4
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 6 of 27 - Page ID#:
                                    193




Screenshot at Compl. ¶ 84     Screenshot From Video the First Article Links To (Ex. 1-C at 0:02)




       The First Article ended by reporting comments critical of the students from several

sources, including a congresswoman, Kentucky’s Secretary of State, the Diocese of Covington,

and the school. Id. at 3-7.

               2.      The Good Morning America Report

       The Complaint further alleges that “[t]he First Online Article prominently republished

and embedded ABC’s Good Morning America broadcast . . . .” Compl. ¶ 204; Ex. 1-A (the “First

GMA Story”). The only arguable reference to “blocking” in that broadcast was to quote the same

statement from a fellow student that Plaintiff did not obstruct anyone.

       An ABC News anchor introduced the First GMA Story by explaining the report would be

about “[t]his video sparking heated social media debates with criticism on both sides.” Ex. 1-A

at 00:10-00:13. Correspondent Erielle Reshef then began her report by explaining, “[t]his

morning, new questions about the troubling incident at the foot of the Lincoln memorial.” Id. at

00:18-00:22. She reported there is “[n]ew fallout and confusion this morning after this upsetting

incident now going viral.” Id. at 00:32-00:36. Reshef explained the controversy began when


                                                5
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 7 of 27 - Page ID#:
                                    194



initial video of the incident showed “[a] group of teenagers, some Catholic high school students,

seen wearing Make America Great Again hats, appearing to face off with Nathan Phillips.” Id.

at 00:39-00:47 (emphasis added). After showing a clip of Phillips, Reshef explained:

       Overnight, new video calling into question just how this encounter began.
       Appearing to show Phillips approaching the crowd of boys as they chant their
       school letters. ABC News has tried to identify and contact the students in the video.
       The parent of a boy who says he was there and wants to remain anonymous sent us
       a statement that reads in part, “An indigenous American man with a few other men
       approached the center of the boys and in particular one boy. The boy from my
       school didn’t say anything or move. He just stood there. As time went on, the man
       with the drum got closer to his face. After a couple of minutes of the man standing
       there beating the drum in the boy’s face, he walked away.”

Id. at 01:36-02:15. The broadcast also played the same video showing Phillips approaching the

students that the Complaint (¶ 84) alleges journalists should have reported. Id. at 01:36-01:46.

       After quoting Martin Luther King’s daughter and another excerpt from Phillips that had

been posted online, Reshef concluded by contrasting Phillips’ statement with one from another

Native American protestor who said “some of the students actually ended up joining the Native

American men and women that were singing there. And it ended up defusing peacefully. So

that’s what we don’t see in some of the video.” Id. at 02:51-02:58. Anchor Dan Harris

commented that the incident was “[m]ore complicated than it appears.” Id. at 03:01-03:03. And

to emphasize that the report raised questions about whether the initial viral video accurately

captured the full context of what happened, a caption with the question “WHAT SPARKED

THE MOMENT ON VIDEO?” appeared on the screen for most of the report:




                                                 6
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 8 of 27 - Page ID#:
                                    195



       B.      The Second Article and Good Morning America Report

               1.      The Text of the Second Article

       The Second Article was also published on January 20, 2019. Compl. ¶ 215 & Ex. H;

Ex. 2 to this motion. That Article focused on Plaintiff’s statement, which had been released that

evening, and quoted at length from it. Specifically regarding “blocking”, the Article quoted

Phillips’ statement to The Washington Post, then explained that “Sandmann disputed those

claims in his statement on Sunday and said he never heard ‘any students chant “build that wall”

or anything hateful or racist at any time.’” Ex. 2 at 2. The Article continued (id. at 3):

       “The protestor everyone has seen in the video began playing his drum as he waded
       into the crowd, which parted for him,” Sandmann said. “I did not see anyone try to
       block his path. He locked eyes with me and approached me, coming within inches
       of my face. He played his drum the entire time he was in my face.”
       “I believed that by remaining motionless and calm, I was helping to diffuse the
       situation,” he added.

               2.      The Good Morning America Story

       The Second Article included an embedded video of another Good Morning America

report on the Incident (the “Second GMA Story”). Compl. ¶ 216; Ex. 2-A. The Second GMA

Story primarily focused on a longer video suggesting that the incident may have been

precipitated by a group of Black Hebrew Israelites hurling insults at the Covington Catholic

students. ABC News anchor Cecilia Vega introduced the Second GMA Story by saying:

       Let’s turn to new developments in that confrontation that went viral. You probably
       saw it. Teens in “Make America Great Again” hats, face to face with that Native
       American protestor. The scene quickly sparked outrage online. But now another
       video is raising new questions about what really happened before the incident. And
       the teen at the center of it all is now speaking out.

Ex. 1-D at 00:00-00:21. The only specific reference the Second GMA Story made to “blocking”

was to note that Phillips seemed to offer a different explanation for what happened: “When




                                                  7
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 9 of 27 - Page ID#:
                                    196



Phillips, seen beating his drum, approached the crowd. Phillips later telling ‘The Detroit Free

Press,’ he was trying to calm the situation.” Id. at 01:30-01:37.

       Otherwise, Reshef began the report by summarizing and quoting from excerpts of

Plaintiff’s statement, to emphasize that Plaintiff was “saying these initial images don’t tell the

whole story”. Id. at 00:33-00:34. The Second GMA Story then showed another video excerpt

that could arguably support Plaintiff’s view, which showed that while Phillips and Plaintiff were

looking at each other, one of the Native American demonstrators was heard shouting, “white

people go back to Europe.” Id. at 00:35-00:36. Reshef then explained there is “new video

shedding light on the moments before and after the distressing incident. A separate group of

protesters can be heard hurling slurs at the young Kentucky students gathered at the March for

Life.” Id. at 01:16-01:26. The report showed one of the Black Hebrew Israelite protestors

shouting: “a bunch of future school shooters!” Id. at 01:27-01:29. The broadcast ended with the

following exchange between Reshef and the anchors (id. at 02:03-02:35):

        George Stephanopoulos: This is such a cautionary tale, I have to say, I saw that
       first image on Saturday morning, and it seemed absolutely outrageous.

       Erielle Reshef: It seemed clear.

       George Stephanopoulos: But it shows what you can do with editing footage, a
       single image. This was a much, much more complicated story. And it appears, at
       least, that this young man was trying to do the right thing in some measure, maybe
       he didn’t do it perfectly, but trying.

       Erielle Reshef: Yeah, there was definitely a rush to judgment by a lot of people.
        And I think it’s a teachable moment in our country and about the fact that this
        country is so polarized.

       Robin Roberts: It was a very lengthy video, didn’t you say...

       Erielle Reshef: Yes. An hour and 45 minutes, I watched.

       Robin Roberts: So it’s hard just to take a snippet from it.

       Cecilia Vega: And it goes viral that quickly.


                                                  8
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 10 of 27 - Page ID#:
                                     197



        Erielle Reshef: It does, yeah.

        C.      The Third Article and ABC7 Local Television Story

                1.      The Text of the Third Article

        The Third Article was published on January 21, 2019 on the website of ABC7, ABC’s

 local New York City station, and was also published on the websites of other local stations

 owned by ABC. Compl. ¶¶ 225, 231 & Ex. I; Ex. 3 to this motion. Regarding “blocking,” the

 Article focused on the video of the Black Hebrew Israelites and reported that it showed that

 Phillips “approaches the group along with another drummer.” Ex. 3 at 2. The Article reported

 that Plaintiff denied blocking anyone, and that Phillips “eventually comes face to face with

 Sandmann, who claims he was the one trying to deescalate the situation.” Id. at 3. It also quoted

 Plaintiff’s explanation that “I believed that by remaining motionless and calm, I was helping to

 diffuse the situation.” Id.

        The Third Article also detailed the “dueling accounts [that] emerged as the nation picked

 apart footage from dozens of cellphones that recorded the incident,” including Phillips’ assertion

 to the Associated Press that “some students backed off, but one student wouldn’t let him move.”

 Id. The Article contrasted that with Plaintiff’s statement that he did not block him (id.):

        Sandmann said he heard no student chant anything beyond school spirit chants, and
        that he hadn’t even been aware of the Native American group until Mr. Phillips
        approached him.
        “The protester everyone has seen in the video began playing his drum as he waded
        into the crowd, which parted for him. I did not see anyone try to block his path,”
        Sandmann wrote. “He locked eyes with me and approached me, coming within
        inches of my face. He played his drum the entire time he was in my face.”
        More broadly, the Third Article focused heavily on the videos of the Black Hebrew

 Israelites, and explained that those videos “reveal a fuller picture of what led up the clash and

 seem[] to show the students being verbally attacked first, by a different group of demonstrators at

 the Lincoln Memorial.” Id. at 1. The Article explained that the video shows “a small group of

                                                  9
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 11 of 27 - Page ID#:
                                     198



 black men who identify themselves as Hebrew Israelites first shouting hateful and racially

 combative things at everyone – the Native Americans, other black men, the Covington Catholic

 students who were in town for the anti-abortion Right to Life March, and even a priest.” Id. The

 Article gave multiple examples of specific epithets the group shouted at the students, such as “a

 bunch of child molesting (expletive)” and “a bunch of incest babies.” Id. The Third Article then

 quoted Plaintiff’s explanation that the students were performing “school spirit chants to counter

 the hateful things that were being shouted at our group.” Id. at 2.

        The Article also reported that “Sandmann said one of the Native American protesters

 yelled at them that they ‘stole our land’ and they should ‘go back to Europe,’ but that he never

 spoke to or interacted with Phillips. ‘To be honest, I was startled and confused as to why he had

 approached me.’” Id. The Article even displayed Plaintiff’s statement in its entirety. Id. at 2.

                3.      The ABC7 Eyewitness News Story

        The Third Article was accompanied by an embedded video of an ABC7 television news

 report about the incident (“the ABC7 Story”). Compl. ¶ 226; Ex. 3-A. The only mention of

 “blocking” the ABC7 Story made was to report Plaintiff’s statement that he was not blocking

 anyone. Correspondent Liz Cho reported that the video of the Black Hebrew Israelites showed

 that it was Phillips who first approached the students, and her story showed an excerpt of an

 interview with Phillips who said he did that to try to get in between the two groups. Cho then

 reported that “Phillips, a Vietnam veteran, walks around and eventually comes face-to-face with

 Sandmann, who says he was the one trying to de-escalate the situation saying, ‘I believed that by

 remaining motionless and calm, I was helping to diffuse a situation.’” Ex. 3-A at 02:08-02:20.

        Otherwise, the ABC7 Story focused on the video of the Black Hebrew Israelites, which

 Cho reported “seems to show the students being verbally attacked first by a different group of



                                                 10
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 12 of 27 - Page ID#:
                                     199



 demonstrators at the Lincoln Memorial.” Id. at 00:06-00:15. Cho said the video showed “a

 small group of black men who identify themselves as Hebrew Israelites first shouting hateful and

 racially combative things at everyone,” and the ABC7 Story then showed multiple examples of

 what they shouted. Id. at 00:36-01:08. Cho noted that the “students at first just watch and did

 not engage.” Id. at 01:08-01:13.

        D.      The Fourth Article

        The Fourth Article was also published on local station ABC7’s website on January 20,

 2019, and it included one of the “viral videos.” Compl. ¶¶ 235-236 & Ex. J; Ex. 4 to this motion.

 Regarding “blocking,” the Fourth Article included the statements by Plaintiff and a fellow

 student, as well as two different statements made to the news media by Phillips which the

 Complaint alleges would supposedly alert readers to Phillips’ inconsistency. Compl. ¶¶ 146,

 149. The Article began by reporting that Phillips told the Associated Press that “he felt

 compelled to get between two groups with his ceremonial drum to defuse a confrontation.” Id. at

 1. The Article then reported about the Black Hebrew Israelites disparaging the students,

 followed by Plaintiff’s perspective, including:

        I believed that by remaining motionless and calm, I was helping to diffuse the
        situation…. I never felt like I was blocking the Native American protestor. He did
        not make any attempt to go around me. It was clear to me that he had singled me
        out for a confrontation, although I am not sure why.

 Id. at 2. The Article turned back to the claims of Phillips and another Native American protestor,

 including another statement by Phillips to the Associated Press that “[s]ome students backed off,

 but one student wouldn’t let him move.” Id. at 3. The Article then quoted the same statement

 from another Covington Catholic student at the rally that was in the First Article, claiming that it

 was Phillips who approached Plaintiff as the Black Hebrew Israelites accosted the students, and



                                                   11
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 13 of 27 - Page ID#:
                                     200



 that Plaintiff merely stood there while Phillips beat a drum in his face. Id. The Article

 concluded with a statement from the Diocese of Covington criticizing the students. Id.

 II.    THIS ACTION

        Plaintiff asserts a cause of action for defamation arising out of the four ABC Articles and

 embedded video reports. The Complaint principally alleges the Articles defamed him because

 they included Phillips’ allegations to other news outlets that Plaintiff “blocked” him or “wouldn’t

 let him move.” Compl. ¶¶ 207, 218, 228, 238. The Complaint also appears to allege the Articles

 defamed Plaintiff by reporting Phillips’ statements that he heard some students chanting “build

 that wall.” Compl. ¶¶ 209, 220, 228, 238. Plaintiff seeks $95 million in damages.

                                            ARGUMENT

        This motion is guided by the Court’s rulings following motion practice in Plaintiff’s first

 three cases. In Kentucky, the first element of a defamation claim requires “a false and

 defamatory statement concerning another.” Washington Post, 401 F. Supp. 3d at 787. As this

 Court noted, this element incorporates several distinct requirements: that a statement be “of and

 concerning” the plaintiff; that the words state verifiable facts, not opinions; and that the

 statement be false and defamatory, or as alleged in this case, defamatory per se. Id. at 788-90.

        A key question identified by the Court was whether Phillips’ statement to The

 Washington Post that Plaintiff allegedly “blocked” him or “would not allow him to retreat”

 expressed an opinion within the context in which it was reported. However, to grant ABC’s

 motion, it is not necessary to address how the fact-opinion distinction applies here. Rather, this

 case may be dismissed for the threshold reason that the ABC Articles are not defamatory,

 because, when read as a whole, none of them say that Plaintiff blocked Phillips. Instead, the

 Articles reported that the “blocking” comment Phillips made to other media was being called

 into question by Plaintiff, by another student who said that Plaintiff did not block Phillips, and by

                                                  12
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 14 of 27 - Page ID#:
                                     201



 other information that could support Plaintiff’s position, such as video showing that it was

 Phillips who approached the students. Because the gist of each article does not carry the

 defamatory meaning Plaintiff alleges, the Complaint may be dismissed on that ground alone.

 I.     THE ABC ARTICLES ARE NOT DEFAMATORY BECAUSE THEIR GIST
        DOES NOT ASSERT THAT PLAINTIFF BLOCKED PHILLIPS

        A.      Each ABC Article Must Be Analyzed as a Whole to Assess Whether It
                Asserts that Plaintiff Blocked Phillips

        The principles of law that govern this motion are not controversial.2 Whether a

 challenged statement is defamatory, as Plaintiff alleges here, is a question of law to be

 determined by the Court. Gahafer v. Ford Motor Co., 328 F.3d 859, 861 (6th Cir. 2003);

 Washington Post, 401 F. Supp. 3d at 789-95; Chaterjee v. CBS Corp., 2020 WL 592324, at *8

 (E.D. Ky. Feb. 6, 2020). Specifically, the Court’s task is to “determine[] whether a

 communication is capable of bearing a particular meaning” alleged by the plaintiff, and, if so,

 “whether that meaning is defamatory.” Desai v. Charter Commc’ns, LLC, 381 F. Supp. 3d 774,

 787 (W.D. Ky. 2019) (quoting Restatement (Second) of Torts § 614), appeal filed, No. 19-5467

 (6th Cir. May 1, 2019). A statement may not be read in isolation, but rather a court must

 “analyze the article in its entirety and determine if its gist or sting is defamatory.” Washington

 Post, 401 F. Supp. 3d at 790 (quoting McCall v. Courier-Journal & Louisville Times Co., 623

 S.W.2d 882, 884 (Ky. 1981)); see also McCall, 623 S.W.2d at 884 (“It is an elementary principle

 of the law of libel that the defamatory matter complained of should be construed as a whole.”);



 2
   Generally, to survive a motion to dismiss, Plaintiff must plead facts sufficient to support every
 element of his claim that are “enough to raise a right to relief above the speculative level” to
 survive a motion to dismiss under Rule 12(b)(6). Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 (2007). A complaint must be dismissed where the facts alleged, accepted as true for purposes of
 the motion, would not “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).


                                                  13
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 15 of 27 - Page ID#:
                                     202



 Chatterjee, 2020 WL 592324, at *8 (“As Kentucky law instructs, the Court assesses the language

 within the overall published piece.”).

        In its prior rulings, the Court applied these principles to the specific Washington Post,

 NBC, and CNN news reports that were at issue in those cases. Many of those news reports did

 not include the same kind of information that directly disputed Phillips’ blocking statement. See,

 e.g., Washington Post, No. 2:19-cv-00019, D.E. 65-7, 65-8, 65-9; NBC, No. 2:19-cv-00056, D.E.

 23-8, 23-12; CNN, No. 2:19-cv-00031, D.E. 39-8, 39-9. In that context, in one of its orders the

 Court held that Phillips’ blocking statement could plausibly be defamatory per se for purposes of

 a preliminary motion. NBC, D.E. 43 at 2. But just because the gist of one news report

 containing a particular statement may be defamatory does not mean all news reports are. Rather,

 the ABC stories must be analyzed separately to determine whether their gist is defamatory based

 on what each one, read in its entirety, actually reported.

        The Sixth Circuit’s recent decision in Croce v. N.Y. Times Co., 930 F.3d 787 (6th Cir.

 2019), is particularly instructive. While Croce applied Ohio law, Ohio applies the same test as

 Kentucky for the issue relevant to this motion: the court must “read[ ] the statement in the

 context of the entire publication to determine whether a reasonable reader would interpret it as

 defamatory.” Id. at 792-93. Applying that test, the Court affirmed dismissal of a defamation

 claim arising out of a newspaper article that reported on serious allegations of misconduct

 because “stating that there are allegations against someone and raising these concerns does not

 necessarily imply guilt.” Id. at 794.

        The article at issue in Croce reported on “years of ethics charges” against a cancer

 researcher. The Sixth Circuit recognized that, standing alone, these allegations could have been

 defamatory, and even that “the mere publication of a denial” would not necessarily change that.



                                                  14
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 16 of 27 - Page ID#:
                                     203



 Id. at 795 (quoting Connaughton v. Harte-Hanks Commc’ns, 842 F.2d 825, 837-38 n.6 (6th Cir.

 1988)). But the Court concluded that the article was not actionable because it “does more” by

 presenting contrary information and viewpoints, not just from the plaintiff but from others as

 well. Id. at 794-95. The Court found that, read as a whole, the article did “not say Dr. Croce is

 guilty of any of these allegations and charges of scientific misconduct, nor does the article

 suggest that these allegations are true.” Id. at 794. “In its full and proper context . . . the article

 reports newsworthy allegations with appropriate qualifying language.” Id. at 795. “[A]

 reasonable reader would therefore interpret the article as presenting two sides of this

 controversy,” and not as defamatory. Id.3

         Courts around the country have adopted similar reasoning. In Chapin v. Knight-Ridder,

 Inc., the Fourth Circuit affirmed dismissal of a libel claim arising out an article that “pointedly

 questioned the finances” of the plaintiff’s charity. 993 F.3d 1087, 1091 (4th Cir. 1993).

 Although portions of the article “invited the public to ask” how the charity handled donor funds,

 and “could certainly arouse a reader’s suspicion,” the court held that “[t]his invitation, rather

 than a libel, is the paradigm of a properly functioning press.” Id. at 1094, 1096. Quoting the

 district court, the Fourth Circuit concluded that the article was not defamatory because it was “a

 story constructed around questions, not conclusions,” and “advances alternative answers to the

 questions it raises, presenting both favorable and unfavorable views, but does not ultimately

 adopt any particular answer as correct. From this, a reasonable reader would not be likely to



 3
   After first holding that the New York Times article at issue was not actionable under Ohio’s
 general principles of defamatory meaning (which are the same as Kentucky’s), the Court
 proceeded to also affirm on the alternative ground that Ohio also recognizes an “innocent
 construction” rule. Croce, 930 F.3d at 796-97. Kentucky has not recognized a similar rule, and
 ABC does not seek to invoke it here because, as in Croce, Kentucky’s general rule requiring that
 publications be read as a whole suffices to require that the Complaint be dismissed.


                                                    15
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 17 of 27 - Page ID#:
                                     204



 conclude that one answer is true and the other false.” Id. at 1098; see also Van Buskirk v. N.Y.

 Times Co., 325 F.3d 87, 90-91 (2d Cir. 2003) (article discussing war crime allegation against

 plaintiff was not defamatory because the article provided affirmative reasons to doubt the truth of

 the allegations); Janklow v. Newsweek, Inc., 759 F.2d 644, 649 (8th Cir. 1985) (article repeating

 rape allegation against plaintiff was not actionable because it “cannot be read to imply that

 Newsweek espoused the validity of the rape allegation”).

         The reasoning of Croce and similar cases elsewhere is consistent with the analysis

 applied by Kentucky courts to the issue of defamatory meaning. In Better Built Garages, Inc. v.

 Kentucky New Era, Inc., 2008 WL 4531037 (Ky. Ct. App. Oct. 10, 2008), the Kentucky Court of

 Appeals considered several news reports about a creditor demolishing a residence that included

 statements that were sharply critical of the creditor, including claiming the creditor “maliciously

 destroyed everything.” Id. at *3. The court emphasized that “[t]he alleged defamatory

 publication should be construed as a whole” and “the Court must analyze the publication in its

 entirety to determine whether its gist or sting is defamatory.” Id. at *2. After viewing each

 report as a whole, the court held that none were defamatory.

         In McCall, the Kentucky Supreme Court applied the same analysis and concluded that the

 article at issue was defamatory, but the facts of McCall stand in sharp contrast to those here and

 further illustrate why ABC’s Articles are not defamatory. McCall involved a newspaper article

 that reported an allegation that the plaintiff, an attorney, had solicited a potential client by

 offering to bribe a judge to fix her case. 623 S.W.2d at 883-84. Analyzing the “the gist of the

 article” as a whole, the Court explained that in addition to including that basic allegation, the

 article reported that the potential client and another witness provided sworn affidavits to the

 newspaper supporting the charge and it repeated references to fixing, bribery, payoffs, and illegal



                                                   16
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 18 of 27 - Page ID#:
                                     205



 conduct by the plaintiff in nine different paragraphs throughout its text. Id. at 884-85. The Court

 concluded the article’s allegations of bribery were therefore “so overwhelming” that a reasonable

 reader would conclude the plaintiff offered to bribe the judge. Id. at 885. It also noted that the

 context of the article did not involve reporting on some pre-existing controversy, but rather that it

 was the article itself that first brought the allegation to the attention of the public. Id. at 883-84.

 By contrast, the ABC Articles reported about a pre-existing controversy and, read as a whole,

 called into question Phillips’ “blocking” comment with multiple references to contrary

 statements, videos, and other information.

         B.      The ABC Articles Do Not Assert that Plaintiff Blocked Phillips When Each
                 Article is Considered as a Whole

         The well-established principles applied in the above cases require that this one be

 dismissed. The Complaint alleges that ABC “publish[ed] without any investigation Phillips’

 narrative as if it were a truthful, factual account of the January 18 incident or of Phillips’ feelings

 or reactions during those events” (Compl. ¶ 107); that its “coverage emphasized that Nicholas

 blocked Phillips’ retreat” (id. ¶ 165); and that “ABC published specific imputations of specific

 conduct, such as that Nicholas ‘blocked’ Phillips’ ‘retreat’” (id. ¶ 202). But when each is read as

 a whole, the ABC Articles and included television reports simply do not say that.

         Far from reporting Phillips’ blocking allegation as the definitive account of what

 occurred on the Mall, each of the four Articles presented it as one of Phillips’ initial statements

 to other news organizations that was now being directly disputed by Plaintiff and another student

 witness,4 and was also being called into question by other evidence including video that differed



 4
   See, e.g., Ex. 1 at 3 (noting Plaintiff “defending his actions in a statement on Sunday and stated
 that “I was not intentionally making faces at the protestor.”); id. (quoting another student that
 Plaintiff “didn’t say anything or move – he just stood there,” before letting Phillips “walk[]
 away”); Ex. 2 at 3 (quoting Plaintiff that “I never interacted with this protestor. I did not speak

                                                    17
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 19 of 27 - Page ID#:
                                     206



 from the original “Viral Video” that had sparked the controversy.5 Each of the ABC Articles not

 only provides an abundance of exactly the sort of “qualifying language” that distinguishes

 protected reporting on public controversies from defamation, see Croce, 930 F.3d at 795, they

 also affirmatively include specific statements and other information that contrast with Phillips’

 comment. And unlike cases like McCall, ABC did not obtain affidavits or anything of the kind

 to substantiate that Plaintiff blocked Phillips, nor did any Article repeat nine times that Phillips

 was blocked, nor did any of the ABC Articles first bring Phillips’ “blocking” comments to the

 public’s attention. To the contrary, each of the Articles reported on a pre-existing controversy by

 pointing to a “blocking” comment that Phillips had made to other media in the context of

 reporting about other statements and video which raised questions about or conflicted with it.

        The First GMA Story even prominently displayed throughout the broadcast a question

 (“What Sparked the Moment on Video?”) to make clear that the story raised questions about

 whether the original “Viral Video” told the complete story. “It is generally settled as a matter of



 to him. I did not make any hand gestures or other aggressive moves,” and that “I did not see
 anyone try to block his path.”); Ex. 3 at 3 (“Phillips eventually comes face to face with
 Sandmann, who claims he was the one trying to deescalate the situation. ‘I believe that by
 remaining motionless and claim, I was helping to diffuse the situation,’ he said in his
 statement.”); Ex. 4 at 2 (“I never felt like I was blocking the Native American protestor. He did
 not make any attempt to go around me.”); id. at 3 (quoting student supporting Plaintiff).
 5
   See, e.g., Ex. 1 at 2 (“Another video showed Phillips appear to approach the group of students
 before the stare down.”); Ex. 1-A at 01:36-01:40 (“Overnight, new video calling into question
 just how this encounter began.”); Ex. 2-A at 00:13-17, 01:11-01:20 (“But now another video is
 raising new questions about what really happened before the incident . . . . Phillips claims the
 teens were chanting build that wall. So far no footage has surfaced backing up that claim, but this
 morning, new video shedding light on the moments before and after the distressing incident.”);
 Ex. 3 at 1 (videos of Black Hebrew Israelites “reveal a fuller picture of what led up the clash and
 seem[] to show the students being verbally attacked first”); Ex. 3-A at 00:06-00:15 (“The video
 seems to show the students being verbally attacked first by a different group of demonstrators at
 the Lincoln Memorial.”); Ex. 4 at 1 (“Other videos also showed members of the religious group,
 who appear to be affiliated with the Black Hebrew Israelite movement, yelling disparaging and
 profane insults at the students . . .”).

                                                   18
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 20 of 27 - Page ID#:
                                     207



 defamation law” that it is not defamatory for a defendant to raise questions by reporting about a

 controversy, even where – unlike here – the defendant does not present both sides. See Abbas v.

 Foreign Policy Grp., LLC, 783 F.3d 1328, 1338 (D.C. Cir. 2015). As the D.C. Circuit noted,

 “just imagine the severe infringement on free speech that would ensue” if courts punished

 defendants merely for raising questions. Id. at 1339; see also Chatterjee, 2020 WL 592324, at

 *9 (question in news broadcast about whether plaintiff knew that doctors at his clinic were

 performing unnecessary procedures was not defamatory under Kentucky law because it “permits

 a range of answers (negative included)” and “Chatterjee denied knowledge, on camera”). In fact,

 some portions of the ABC reports went so far as to expressly support Plaintiff’s version of

 events. The Second GMA Story concluded with ABC News anchor George Stephanopoulos’s

 comment that “it appears, at least, that this young man was trying to do the right thing in some

 measure, maybe he didn’t do it perfectly, but trying.” Ex. 2-A at 02:16-02:21.

        That the ABC Articles do not support the defamatory meaning Plaintiff alleges may be

 further demonstrated by comparing some of the specific allegations of the Complaint with the

 actual Articles and embedded broadcasts. Large portions of Plaintiff’s 60-page Complaint

 against ABC are just cut-and-pasted from the First Amended Complaints Plaintiff filed last year,

 except the name of the defendant is changed to “ABC.” Compare, e.g., Compl. ¶¶ 34-91, 92-

 129, 131-158 & 164-173 with NBC, D.E. 23 ¶¶ 64-122, 132-169, 171-198, 207-218. But when

 applied to the ABC Articles, those recycled allegations lack merit.

        For example, the Complaint alleges that in the First Article, “ABC paints the false picture

 that it was Nicholas and the CovCath students who first approached Phillips and the other Native

 Americans.” Id. at ¶ 210. In fact, the only statement in the First Article that said anything about

 who approached who was Phillips’ statement to the Washington Post that “the dozens of teens



                                                 19
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 21 of 27 - Page ID#:
                                     208



 began to swarm around his group,” which did not even specifically reference Plaintiff. Ex. 1 at

 2; see Washington Post, 401 F. Supp. 3d at 791 (holding statements referring to “the teens” are

 not of and concerning Plaintiff). Otherwise, even before quoting that statement, the First Article

 reported that “[a]nother video showed Phillips appear to approach the group of students before

 the stare down” and included a link to that video. Ex. 1 at 2; Ex. 1-C. The First Article also

 reported that one of Plaintiff’s classmates told ABC News that “an Indigenous American man

 with a few other men approached the center of the boys and in particular one boy,” and it

 reported Plaintiff’s statement that “perhaps a group of adults [was] trying to provoke a group of

 teenagers into a larger conflict.” Ex. 1 at 3. Moreover, the First GMA Story reported there was

 “new video calling into question just how this encounter began, appearing to show Phillips

 approaching the crowd of boys as they chant their school letters”, and it aired that video. Ex. 1-

 A at 01:36-01:47. In short, the First Article did not “paint” the “picture” that Plaintiff

 approached Phillips, nor did any of the other ABC articles.

        Finally, it is also telling that many of the key videos and other information the Complaint

 alleges journalists should have reported actually were included in the ABC news reports. To

 note just a few of the numerous examples:

       The Complaint (¶ 262) alleges ABC should have sought information from people at the

 scene, such as Plaintiff and other classmates. In fact, all the ABC Articles quoted Plaintiff’s

 statement, and the First and Fourth Articles also quoted a classmate.

       The Complaint (¶¶ 83-84) alleges ABC should have been aware of a video that showed

 Phillips approaching the students. In fact, the First Article reported on and linked to that very

 video, and the First GMA Story played it. See Ex. 1 at 2; Ex. 1-C; Ex. 1-A at 01:36-01:47.




                                                  20
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 22 of 27 - Page ID#:
                                     209



       The Complaint (¶¶ 80-81) alleges that a video of the Black Hebrew Israelites should have

 been aired. The Second GMA Story aired portions of it, as did the ABC7 Story, and the Third

 and Fourth Articles reported about it. See Ex. 2-A at 01:20-01:32; Ex 3-A at 00:00-00:15, 00:31-

 01:13. Ex. 3 at 1-3; Ex. 4 at 1; compare also Compl. ¶ 80 (describing the “1 hour and 46 minute

 video”) with Ex. 2-A at 02:28-02:32 (GMA anchor Robin Roberts: “It was a very lengthy video,

 didn’t you say?”; Correspondent Erielle Reshef: “Yes, an hour and 45 minutes, I watched it.”).

       The Complaint (¶ 60) alleges that another Native American protestor shouted, “white

 people, go back to Europe.” The Third Article reported that, Ex. 3 at 2 (“Sandmann said one of

 the Native American protesters yelled at them that they “stole our land” and they should “go

 back to Europe”), and the Second GMA Story aired those very words (Ex. 2-A at 00:33-00:34):




       The Complaint (¶¶ 146-158) alleges that Phillips made inconsistent statements to the

 media, such as The Washington Post, Associated Press, and The Detroit Free Press. The ABC

 Articles included those statements, so readers were in a position to make that judgment for

 themselves. See Ex. 2-A at 01:30-01:37; Ex. 4 at 1.

        Indeed, the facts of this case illustrate why courts do not hold news reporting like the

 ABC Articles to be defamatory. If the law were otherwise, it would be impossible for news

 organizations to report on public controversies with competing narratives. See Clark v. Viacom

 Int’l Inc., 617 F. App’x 495, 510 (6th Cir. 2015) (“[A] vast amount of what is published in the

                                                 21
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 23 of 27 - Page ID#:
                                     210



 daily and periodical press purports to be descriptive of what somebody said rather than of what

 anybody did.”) (quoting Time, Inc. v. Pape, 401 U.S. 279, 285 (1971)). Plaintiff’s statement

 would be incomprehensible to ABC’s audience if the allegations he was responding to could not

 be reported. Moreover, not just Plaintiff, but everyone on all sides of this controversy could sue

 ABC over the same articles. Phillips could sue ABC for reporting Plaintiff’s side, claiming that

 by including those statements ABC implicitly called Phillips a liar. Others who spoke out on

 each side could do the same. It is not Kentucky law that the more sides of an issue the press

 presents, the more lawsuits it subjects itself to. The Complaint should be dismissed.

 II.    THE ALLEGED DEFAMATORY MEANING IS NON-ACTIONABLE OPINION
        IN THE CONTEXT OF THE ABC ARTICLES

        Alternatively, if the Court were to consider the fact-opinion distinction in this case as

 well, the Complaint should be dismissed because the ABC Articles did not report Phillips’

 blocking statement as a factual account of what happened at the Lincoln Memorial. As this

 Court explained in its prior decisions, a statement is not actionable if it is understood by

 reasonable readers as opinion. Washington Post, 401 F. Supp. 3d at 791-92. Statements of

 opinion are distinctly protected by both the First Amendment and Kentucky law. Id. In its prior

 decisions, the Court ultimately ruled that Plaintiff had plausibly alleged that as it had been

 reported by the other news organizations, Phillips’ “blocking” comment was a false statement of

 fact, and discovery into the circumstances alleged by Phillips would be necessary before the

 Court could resolve that issue. For example, the Court noted allegations in the First Amended

 Complaints alleging that Phillips was an interested advocate who was lying.

        But here too, there is no “one size fits all” approach to whether words are fact or opinion.

 Rather, as this Court has previously ruled, a statement must be assessed from the perspective of

 “a reasonable person reading the statement in the context of the whole article” to determine


                                                  22
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 24 of 27 - Page ID#:
                                     211



 whether it constitutes opinion. Lassiter v. Lassiter, 456 F. Supp. 2d 876, 881 (E.D. Ky. 2006)

 (citation omitted), aff’d, 280 F. App’x 503 (6th Cir. 2008). The ABC Articles included Phillips’

 “blocking” comment as just one part of one side of a raging controversy that was being called

 into question by other accounts, and ABC also disclosed underlying facts which explained why

 there were conflicting accounts. For example, ABC reported about video taken from different

 angles at different points in time, the epithets hurled by the Black Hebrew Israelites, a Native

 American protestor appearing to shout “white people, go back to Europe,” and video suggesting

 that Phillips approached the students.

        And because Phillips’ statement was reported as just one part of a larger picture, it must

 be assessed within the full context of how ABC reported all of that information about the

 blocking issue, which is replete with subjective assessments. ABC reported that Plaintiff said “I

 never felt like I was blocking anyone,” “I believed that by remaining motionless and calm I was

 helping to diffuse the situation,” and “perhaps a group of adults was trying to provoke a group of

 teenagers into a larger conflict.” See, e.g., Ex. 1 at 2; Ex. 2 at 3; Ex. 3 at 3: Ex. 4 at 2. Another

 student saw it as “he [Plaintiff] just stood there.” See, e.g., Ex. 1 at 2; Ex. 4 at 3. And the

 general tenor of ABC’s reporting was that there were “dueling accounts” and videos filmed at

 different times from different vantage-points which “appeared” to show different things and were

 “calling into question” initial reports about the confrontation. See, e.g., Ex. 1 at 1; Ex. 1-A at

 01:36-01:39; Ex. 3 at 3. Because the ABC Articles presented Phillips’ comment as just one part

 of varying accounts of a controversial and “confusing” event, reasonable readers would construe

 it as one of multiple subjective perspectives. Courts assessing similar reporting in the context of

 impassioned statements on all sides of a public controversy have held that particular statements

 made by each side should be treated as opinion. See, e.g., Riley v. Harr, 292 F.3d 282, 291-92



                                                   23
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 25 of 27 - Page ID#:
                                     212



 (1st Cir. 2002) (author’s inclusion of lawyer’s allegation that plaintiff lied under oath was not a

 statement of fact because the book “makes plain both the strengths and the weaknesses of the

 case against Riley”); Underwager v. Channel 9 Australia, 69 F.3d 361, 367 (9th Cir. 1995)

 (because “the format of the Sixty Minutes Program is an exploration of both sides of

 controversial topics and individuals,” dueling statements “on opposite sides of the heated debate”

 would be understood as opinion); Paterson v. Little, Brown & Co., 502 F. Supp. 2d 1124, 1136

 (W.D. Wash. 2007) (author’s “reproduction of [defendant’s] statements in the course of

 presenting both sides of the argument is thus protected by the First Amendment” as non-

 actionable opinion). The Complaint should be dismissed on this ground as well.

 III.   THE COMPLAINT ALSO FAILS TO STATE A CLAIM BASED ON ANY
        OTHER ALLEGEDLY DEFAMATORY STATEMENTS

        The Complaint also makes cursory references to other allegedly defamatory statements in

 addition to the blocking statement, all of which were dismissed by this Court’s prior rulings in

 the context of Plaintiffs’ first three cases.6 It is not clear to ABC whether Plaintiff intends to

 ignore those rulings and proceed against ABC in any event, but if so the Complaint should be

 dismissed for the same reasons those allegations failed in Plaintiff’s earlier lawsuits: they are not

 “of and concerning” Plaintiff, nor defamatory, and most are merely rhetorical hyperbole and

 opinion. See Washington Post, 401 F. Supp. 3d at 790-97. Most specifically, the Complaint

 alleges that ABC falsely accused Plaintiff of chanting “build that wall,” thereby implying he is a

 racist. Compl. ¶¶ 167-172, 209, 220, 229, 239. That claim was also previously dismissed, and




 6
   See Compl. ¶ 3 (that Plaintiff “confronted and threateningly instigated a confrontation”); ¶ 5
 (he “physically assaulted and harassed Native Americans”); ¶ 6 (he committed “a hate crime”); ¶
 7 (engaged in “menacing racial intimidation”); ¶ 211(a-c) (same); ¶ 221(a-c) (same); ¶ 230 (a-c)
 (same); ¶ 240 (a-c) (same).


                                                  24
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 26 of 27 - Page ID#:
                                     213



 should be here for the same reasons: no one alleged Plaintiff shouted that, nor would that

 statement be defamatory even if someone had. Washington Post, 401 F. Supp. 3d at 795.

        Moreover, even if those theories of defamation had not previously been dismissed, they

 would fail here for the same reason as the “blocking” statement. Read as a whole, the Articles

 did not accuse Plaintiff of threatening, assaulting, harassing or racially intimidating Phillips, nor

 did they accuse him of a hate crime. Nor did they accuse anyone, let alone Plaintiff personally,

 of chanting “build that wall.” The ABC reports are replete with statements denying or calling

 into question that allegation. See, e.g., Ex. 1 at 3 (Sandmann said “he never heard any students

 chant build that wall”); id. (another student said “[t]he boy from my school didn’t say anything

 . . .”); Ex. 2 at 3 (same Sandmann statement); id. Ex. I at 3 (same); Ex. 4 at 3 (same statement

 from student); Ex. 1-A at 01:56-02:16 (same); Ex. 2-A at 01:11-01:20 (“Phillips claims the teens

 were chanting ‘Build That Wall.’ So far no footage has surfaced backing up that claim.”).

 IV.    THE COMPLAINT IS BARRED BY THE STATUTE OF LIMITATIONS

        Finally, this lawsuit was filed on March 2, 2020, while all the ABC reports at issue were

 allegedly published on January 20 and 21, 2019. Since Plaintiff has already filed suit over this

 incident, the one-year statute of limitations for defamation claims is not tolled by his status as a

 minor. See Tallman v. City of Elizabethtown, No. 2006-CA-00712, 2007 WL 3227599 (Ky. Ct.

 App. Nov. 2, 2007); Ky. Rev. Stat. Ann. § 413.140(1)(d). This issue is fully briefed in the

 motions to dismiss by other media defendants, see, e.g., CBS (No. 2:20-cv-00024), and, rather

 than repeat the same arguments here, ABC refers the Court to those motions.

                                           CONCLUSION

        For all of the foregoing reasons, Defendants respectfully request that this Court grant

 their motion and dismiss the Complaint with prejudice.



                                                  25
Case: 2:20-cv-00025-WOB-CJS Doc #: 16-1 Filed: 04/27/20 Page: 27 of 27 - Page ID#:
                                     214



                                            Respectfully submitted,


                                            /s/ Robert B. Craig
                                            Robert B. Craig (15590)
                                            TAFT STETTINIUS & HOLLISTER LLP
                                            1717 Dixie Highway, Suite 910
                                            Covington, KY 41011
                                            Phone: (859) 547-4300
                                            Fax: (513) 381-6613
                                            craigr@taftlaw.com

                                            Nathan Siegel (pro hac vice)
                                            Adam Lazier (pro hac vice forthcoming)
                                            Nicolette Vairo (pro hac vice forthcoming)
                                            DAVIS WRIGHT TREMAINE LLP
                                            1919 Pennsylvania Ave NW Suite 800,
                                            Washington, DC 20006
                                            Phone: (202) 973-4237
                                            Fax: (202) 973-4437
                                            nathansiegel@dwt.com
                                            adamlazier@dwt.com
                                            nicolettevairo@dwt.com

                                            Counsel for Defendants
                                            ABC News, Inc., ABC News Interactive,
                                            Inc., and The Walt Disney Company




 27127618.1




                                       26
